Citation Nr: 0306026	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to service connected post-traumatic status of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

This matter was previously before the Board in November 2000, 
at which time it was remanded for additional development.  
The requested development having been completed, the case is 
returned to the Board for appellate review.


FINDING OF FACT

The veteran's low back disorder has not been shown to be 
related to his service-connected post-traumatic status of the 
right foot.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a low 
back disorder as secondary to service-connected post-
traumatic status of the right foot.  38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the November 1999 rating 
decision, December 1999 Statement of the Case (SOC), and 
September 2002 Supplemental Statement of the Case (SSOC).  He 
was specifically told about the requirements to establish 
service connection for a low back disability secondary to 
service-connected post-traumatic status of the right foot and 
of the reasons that the evidence in his case was inadequate.  
The RO also asked the veteran to submit certain evidence in 
support of his claim by letter dated May 1999.  

The RO further notified the veteran of the enactment of the 
VCAA by letter dated January 2002, at which time he informed 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  There is no 
indication of relevant medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examination in June 1999 
and an appropriate opinion was provided.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


II. Service connection for a low back disability,
secondary to service connected post-traumatic status of the 
right foot

The claim that is before the Board is one for service 
connection for a low back disorder as secondary to service-
connected post traumatic status of the right foot, initially 
claimed by the veteran in March 1999.  Specifically, the 
veteran maintains that his altered gait associated with his 
right foot disorder caused his low back disorder.

In this decision, the Board addresses the contention that a 
low back disorder was caused or aggravated by the service-
connected right foot disorder.  The issue of entitlement to 
service connection for a low back disorder on a direct basis 
was also denied by the RO in November 1999; but the veteran 
did not initiate and perfect an appeal as to this issue.  
Instead, it is clear from his statements that he desires 
appellate review of a claim seeking entitlement to service 
connection for a low back disorder as secondary to a service-
connected right foot disorder.  He expressed disagreement 
only with the denial of the claim on a secondary basis in his 
notice of disagreement and substantive appeal.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board has reviewed all of the evidence of record, 
including, but not limited to the veteran's service medical 
records; VA examination reports dated in June 1968, December 
1970, September 1971, January 1977, June 1978, February 1980, 
July 1998, and June 1999; VA treatment records dated from 
1968 to 2000; treatment records from G.J. Armendariz, Jr., 
M.D. dated in 1998; records from C.W. Huston, M.D. dated from 
1998 to 1999; a radiological examination report from Tempe 
St. Luke's Hospital dated in 1999; an examination report from 
A.E. Lowy, DPM dated in 1999; an examination report from S. 
Abu-Shakra, M.D. dated in 2000; an electromyograph (EMG) and 
nerve conduction study (NCS) conducted at the Scottsdale 
Neurologic Consultants, PC, dated in 2000; a magnetic 
resonance imaging (MRI) report from Mountain View MRI dated 
in 2000; an operative record from the Paradise Valley 
Hospital dated in 2000; records from the Arizona Institute of 
Foot Care Physicians dated from 1999 to 2000; and the 
veteran's contentions.  Only the relevant evidence is 
discussed below.  

The Board finds as fact that the veteran is service connected 
for post-traumatic status of the right foot.  The RO granted 
service connection for this disability by means of a January 
1971 rating decision.  The veteran has also been shown to 
have a low back disorder diagnosed as lumbar diskogenic 
disease, as early as 1998.  However, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to a service-
connected right foot disorder for the following reasons.

The veteran has reported that pain radiates up his right leg 
into his back and his complaints have been documented in the 
medical records.  Medical records also reveal that he walks 
with an altered gait and that dorsiflexion of the right foot 
leads to pain that radiates into the low back.  See 
Examination report by Andrew E. Lowy, D.P.M. dated in April 
1999.  However, no medical professional has rendered an 
opinion indicating that the veteran has a low back disorder 
that was caused or aggravated by his service-connected right 
foot disability.  To the contrary, after review of the claims 
file, a VA examiner in June 1999 concluded that there was no 
relationship whatsoever between the service-connected right 
foot disability and the veteran's lower back pain.  The 
examiner said that the low back pain was due to degenerative 
disc disease, not influenced at all by the veteran's limp.  
The examiner further added that there was no evidence that 
the low back pain had been aggravated by the veteran's 
service-connected right foot disability.

The June 1999 VA examiner based his opinion on the entire 
record with consideration of the findings of other health 
professionals.  The opinion was definitive and based on 
review of the entire claims file, and is found to be 
persuasive when considered with the rest of the evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).  There is no medical opinion of record refuting the 
June 1999 VA examiner's opinion.  

Any contentions by the veteran that his low back disorder is 
somehow related to his right foot disorder are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disorder, as secondary to service-
connected post-traumatic status of the right foot.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for a low back disability, 
secondary to service connected post-traumatic status of the 
right foot, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

